DETAILED ACTION
This office action is in response to claims filed on 05/10/2022. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how rate is being defined. Rate could be based on speed, time, or a calculation such as slope. For examining purposes rate will be interpreted as slope based on specification [0063].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noda JP5728950B2 (hereinafter “Noda’), in view of Schneider et al. US 20090254300 Al (hereinafter “Schneider’).
Regarding Claim 1, Noda teaches a method of controlling movement of a rotor of an electric motor ([0001] The present invention relates to a position control device for moving a movable member using a motor), the method comprising: 
braking the motor by gradually reducing the drive signal to zero in a manner that avoids a rotor of the electric motor crossing a ripple generating position after the drive signal has been reduced to zero ([0072], As is clear from the above description, according to the first embodiment, the supply current of the electric motors 39 to 42 is voltage controlled by PWM control. When each movable member driven by the electric motors 39 to 42 is stopped, the voltage value (current value) is lowered by first controlling the duty ratio of PWM control. As a result, the number of rotations of the electric motors 39 to 42 is reduced, and the rotational driving force is reduced. In this way, the duty ratio is such that each movable member can be stopped near any current position C or desired position H by approaching it and balancing it with the rotational friction of the electric motor. The electric motors 39 to 42 continue to be energized by PWM control until each movable member is stopped. As a result, the ripple pulse is continuously generated and counted until the moment when each movable member is stopped, so that the stop position of each movable member can be accurately grasped. Further, since the stop control of each movable member is also performed by the PWM control that controls the rotation of the electric motors 39 to 42, it is not necessary to add a system for the stop control, and the cost can be reduced), wherein gradually reducing the drive signal includes a first portion (Detailed Fig. 12b below, first portion) at a beginning of braking the motor and a second portion (Detailed Fig. 12b below, second portion) following the first portion, and wherein the first portion has a first characteristic and the second portion has a second characteristic that is different than the first characteristic (Detailed Fig. 12b below, second portion falls to zero (0))

    PNG
    media_image1.png
    800
    667
    media_image1.png
    Greyscale

Noda does not expressly disclose determining a coil current of a drive coil of the electric motor resulting from a drive signal supplied to the drive coil, 
However, Schneider teaches determining a coil current of a drive coil of the electric motor resulting from a drive signal supplied to the drive coil (Schneider [0019] The control system 10 is further illustrated including a current sensor 18 and a microcontroller 20. The current sensor 18 senses an electric current including the ripple component I.sub.AC of current in the motor 14),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining a coil current of a drive coil of the electric motor resulting from a drive signal supplied to the drive coil as taught by Schneider in the system of Noda, to allow the AC portion of the current indicative of ripple events to pass there through as ripple current which is to be detected by a ripple detector.
	Regarding Claim 2, Noda in view of Schneider teaches the method of claim 1, wherein 
the first portion includes decreasing the drive signal to a non-zero value (Noda Detailed Fig. 12b above, shows first portion approaching a value that is above 0), 
the first characteristic comprises a first rate of decreasing the drive signal (Noda Detailed Fig. 12b above, slope of portion 1),
the second portion includes decreasing the drive signal from the non-zero value to zero (Noda Detailed Fig. 12b above, second portion falls to zero (0)), 
the second characteristic comprises a second rate of decreasing the drive signal(Noda Detailed Fig. 12b above, slope of portion 2), and 
the second rate exceeds the first rate (Noda Detailed Fig. 12b above, slope of portion 2 is steeper than slope of portion 1),
Regarding Claim 3, Noda in view of Schneider teaches the method of claim 1, wherein the first characteristic of the first portion comprises a predefined fall time for any value of the drive signal at the beginning of braking the motor (Noda [004], When approaching the position H), the voltage value (current value) is gradually reduced by a predetermined gradient (inclination) from the Q point, which is a predetermined point. 563 As a result, the rotation speed and rotation torque of the electric motors 39 to 42 are gradually reduced to be lowered. 565 Then, before the voltage value (current value) becomes 0, the rotation shafts of the electric motors 39 to 42 are controlled to stop at the S point (= desired position H) in FIG.8).
Regarding Claim 4, Noda in view of Schneider teaches the method of claim 1, wherein the first characteristic of the first portion comprises a predefined slope of a braking curve that corresponds to a predefined deceleration for any value of the drive signal at the beginning of braking the motor (Noda [004], When approaching the position H), the voltage value (current value) is gradually reduced by a predetermined gradient (inclination) from the Q point, which is a predetermined point. 563 As a result, the rotation speed and rotation torque of the electric motors 39 to 42 are gradually reduced to be lowered. 565 Then, before the voltage value (current value) becomes 0, the rotation shafts of the electric motors 39 to 42 are controlled to stop at the S point (= desired position H) in FIG.8).
Regarding Claim 7, Noda in view of Schneider teaches the method according to claim 1, wherein gradually reducing the drive signal is performed to avoid the coil current reversing before the drive signal has been reduced to zero (Noda [0044]-[0045]). 
Regarding Claim 8, Noda in view of Schneider teaches the method according to claim 1, wherein gradually reducing the drive signal comprises using open loop control of a pulse width modulated control signal generating the drive signal (Noda [0072], As is clear from the above description, according to the first embodiment, the supply current of the electric motors 39 to 42 is voltage controlled by PWM control. When each movable member driven by the electric motors 39 to 42 is stopped, the voltage value (current value) is lowered by first controlling the duty ratio of PWM control. As a result, the number of rotations of the electric motors 39 to 42 is reduced, and the rotational driving force is reduced. In this way, the duty ratio is such that each movable member can be stopped near any current position C or desired position H by approaching it and balancing it with the rotational friction of the electric motor. The electric motors 39 to 42 continue to be energized by PWM control until each movable member is stopped. As a result, the ripple pulse is continuously generated and counted until the moment when each movable member is stopped, so that the stop position of each movable member can be accurately grasped. Further, since the stop control of each movable member is also performed by the PWM control that controls the rotation of the electric motors 39 to 42, it is not necessary to add a system for the stop control, and the cost can be reduced).
Regarding Claim 9, Noda in view of Schneider teaches the method according to claim 1, comprising: 
receiving a braking command for initiating the braking, 
determining a phase of the electric motor, 
checking whether the phase of the electric motor reaches a predetermined phase after having received the braking command, and 
starting the gradually reducing when the phase of the electric motor reaches the predetermined phase (Noda [0047]).
Regarding Claim 10, Noda in view of Schneider teaches the method according to claim 1, wherein the electric motor is a commutated electric motor, the ripple generating position is a commutation position of the electric motor, the drive coil is an armature of the electric motor, and the coil current is an armature current of the electric motor (Noda [0006], In order to solve the above problem, the position control device according to claim 1 is a brushed DC electric motor that is rotated by being supplied with a DC current via a brush and a commutator, and the DC current is applied to the electric motor. A moving means that moves a movable member by energizing and driving, and a ripple component that is generated in a current supplied to the electric motor by interruption between the brush and the commutator are extracted and a pulsed ripple pulse is output).
Regarding Claim 11, Noda teaches a control system (Fig. 3, 1) for an electric motor (Fig. 3, 39, 40, 41, 42), the control system comprising 
a supply module (Fig. 3, 25) configured to supply a drive signal to a drive coil of the electric motor ([0039], The voltage generation unit 60 generates such a supply voltage (current) by using a PWM control signal), 
a control module configured to brake the motor by controlling the supply module to gradually reduce the drive signal to zero in a manner that avoids a rotor of the electric motor crossing a ripple generating position after the drive signal has been reduced to zero  ([0072], As is clear from the above description, according to the first embodiment, the supply current of the electric motors 39 to 42 is voltage controlled by PWM control. When each movable member driven by the electric motors 39 to 42 is stopped, the voltage value (current value) is lowered by first controlling the duty ratio of PWM control. As a result, the number of rotations of the electric motors 39 to 42 is reduced, and the rotational driving force is reduced. In this way, the duty ratio is such that each movable member can be stopped near any current position C or desired position H by approaching it and balancing it with the rotational friction of the electric motor. The electric motors 39 to 42 continue to be energized by PWM control until each movable member is stopped. As a result, the ripple pulse is continuously generated and counted until the moment when each movable member is stopped, so that the stop position of each movable member can be accurately grasped. Further, since the stop control of each movable member is also performed by the PWM control that controls the rotation of the electric motors 39 to 42, it is not necessary to add a system for the stop control, and the cost can be reduced), wherein the manner of gradually reducing the drive signal to zero includes a first portion (Detailed Fig. 12b above, first portion) at a beginning of braking the motor and a second portion following the first portion (Detailed Fig. 12b above, second portion), and wherein the first portion has a first characteristic and the second portion has a second characteristic that is different than the first characteristic (Detailed Fig. 12b above, second portion falls to zero (0)).
Noda does not expressly disclose a sensing module configured to sense a coil current of the drive coil, 
However, Schneider teaches a sensing module configured to sense a coil current of the drive coil (Schneider [0019] The control system 10 is further illustrated including a current sensor 18 and a microcontroller 20. The current sensor 18 senses an electric current including the ripple component Lsub.AC of current in the motor 14),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a sensing module configured to sense a coil current of the drive coil as taught by Schneider, in the system of Noda, to allow the AC portion of the current indicative of ripple events to pass there through as ripple current which is to be detected by a ripple detector.
Regarding Claim 12, Noda in view of Schneider teaches the control system of claim 11, wherein 
the first portion includes decreasing the drive signal to a non-zero value (Noda Detailed Fig. 12b above, shows first portion approaching a value that is above 0), 
the first characteristic comprises a first rate of decreasing the drive signal (Noda Detailed Fig. 12b above, slope of portion 1),
the second portion includes decreasing the drive signal from the non-zero value to zero (Noda Detailed Fig. 12b above, second portion falls to zero (0)), 
the second characteristic comprises a second rate of decreasing the drive signal(Noda Detailed Fig. 12b above, slope of portion 2), and 
the second rate exceeds the first rate (Noda Detailed Fig. 12b above, slope of portion 2 is steeper than slope of portion 1),
Regarding Claim 13, Noda in view of Schneider teaches the control system of claim 11, wherein the first characteristic of the first portion comprises a predefined fall time for any value of the drive signal at the beginning of braking the motor (Noda [004], When approaching the position H), the voltage value (current value) is gradually reduced by a predetermined gradient (inclination) from the Q point, which is a predetermined point. 563 As a result, the rotation speed and rotation torque of the electric motors 39 to 42 are gradually reduced to be lowered. 565 Then, before the voltage value (current value) becomes 0, the rotation shafts of the electric motors 39 to 42 are controlled to stop at the S point (= desired position H) in FIG.8).
Regarding Claim 14, Noda in view of Schneider teaches the control system of claim 11, wherein the first characteristic of the first portion comprises a predefined slope of a braking curve that corresponds to a predefined deceleration for any value of the drive signal at the beginning of braking the motor (Noda [004], When approaching the position H), the voltage value (current value) is gradually reduced by a predetermined gradient (inclination) from the Q point, which is a predetermined point. 563 As a result, the rotation speed and rotation torque of the electric motors 39 to 42 are gradually reduced to be lowered. 565 Then, before the voltage value (current value) becomes 0, the rotation shafts of the electric motors 39 to 42 are controlled to stop at the S point (= desired position H) in FIG.8).
Regarding Claim 17, Noda in view of Schneider teaches the control system of claim 11, wherein the supply module gradually reduces the drive signal to avoid the coil current reversing before the drive signal has been reduced to zero (Noda [0044]-[0045]).
Regarding Claim 18, Noda in view of Schneider teaches the control system of claim 11, wherein the supply module controls the drive signal using open loop control of a pulse width modulated control signal generating the drive signal (Noda [0072], As is clear from the above description, according to the first embodiment, the supply current of the electric motors 39 to 42 is voltage controlled by PWM control. When each movable member driven by the electric motors 39 to 42 is stopped, the voltage value (current value) is lowered by first controlling the duty ratio of PWM control. As a result, the number of rotations of the electric motors 39 to 42 is reduced, and the rotational driving force is reduced. In this way, the duty ratio is such that each movable member can be stopped near any current position C or desired position H by approaching it and balancing it with the rotational friction of the electric motor. The electric motors 39 to 42 continue to be energized by PWM control until each movable member is stopped. As a result, the ripple pulse is continuously generated and counted until the moment when each movable member is stopped, so that the stop position of each movable member can be accurately grasped. Further, since the stop control of each movable member is also performed by the PWM control that controls the rotation of the electric motors 39 to 42, it is not necessary to add a system for the stop control, and the cost can be reduced).
Regarding Claim 19, Noda in view of Schneider teaches the control system of claim 11, wherein the control module is configured to: 
receive a braking command to brake the motor, 
determine a phase of the electric motor, 
check whether the phase of the electric motor reaches a predetermined phase after having received the braking command, and 
control the supply module to start the gradually reducing when the phase of the electric motor reaches the predetermined phase (Noda [0047]).
Regarding Claim 20, Noda in view of Schneider teaches the control system of claim 11, 
wherein the electric motor is a commutated electric motor, 
the drive coil is an armature of the electric motor, and 
the coil current is an armature current of the electric motor (Noda [0006], In order to solve the above problem, the position control device according to claim 1 is a brushed DC electric motor that is rotated by being supplied with a DC current via a brush and a commutator, and the DC current is applied to the electric motor. A moving means that moves a movable member by energizing and driving, and a ripple component that is generated in a current supplied to the electric motor by interruption between the brush and the commutator are extracted and a pulsed ripple pulse is output).
Allowable Subject Matter
Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846